DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 13, 2022 has been entered.
 Claim Objections
Claims 2, 5 and 6 are objected to because of the following informalities:  
In claim 2 (line 3) “of the fist and” should recite --of each of the first and--.
In claim 2 (line 4) “the mobile element and to the fixed element respectively” should recite --a respective one of the mobile element and the fixed element--.
In claim 5 (line 1) “wherein respective” should recite --wherein--.
In claim 5 (line 3) “with the intermediary junction” should recite --with a respective intermediary junction--.
In claim 6 (line 3) “a first” should recite --a first fixed--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-11 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (lines 2-4) recites “a mobile element connected to a fixed element through flexible connections; the flexible connections being configured so as to guide the mobile element according to a rotational movement in a plane perpendicular to a pivoting axis”.
Claim 1 fails to recite any limitations which enable one to properly determine what structurally defines each of the “mobile element” and “fixed element” and flexible connections such to define a pivoting axis around which the mobile and fixed elements rotate relative to one another.  It is unclear as to what structural features define the pivoting axis and the bodies of the mobile and fixed elements.  Claims 2, 4-11 and 16-19 depend from claim 1 and are likewise rejected as being indefinite.
Claim 1 (lines 6-10) recites “each of the flexible connections comprising an intermediary junction… separated from adjacent intermediary junctions by an expansion slot… configured to expand during the rotation of the mobile element, so that the mobile element can pivot according to a second angular amplitude that is greater than a first angular amplitude achieved without said expansion slot”.
It is unclear as to what structurally defines the mobile and fixed elements such to provide “a first angular amplitude achieved without said expansion slot”.  Furthermore, it is unclear as how the intermediary junctions and the structural features defining the “first angular amplitude achieved without said expansion slot” structurally engage the bodies of each of the mobile and fixed elements and define the pivoting axis. 
Claim 6 recites “wherein one extremity of each of the flexible connections is connected to the fixed element through a second fixed connection and the other extremity is connected to the mobile element through a first [fixed] connection”.
Claim 6 fails to recite any limitations which enable one to properly determine what structural features define the flexible connection such to be “connected to the fixed element through a second fixed connection” and “connected to the mobile element through a first fixed connection”.  It is unclear as to whether such limitations refer to the intermediary junctions and coupling blades, or refer to a different structural element of the flexible connection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CSEM (“Flexure Pivot for Aerospace Mechanisms”. January 2003).
As to claim 1 as best understood, CSEM discloses a pivot mechanism for guiding in rotation, comprising: 
a mobile element A connected to a fixed element B through flexible connections (Figure 3 reprinted below with annotations); 
the flexible connections being configured so as to guide the mobile element according to a rotational movement in a plane perpendicular to a pivoting axis; 
each of the flexible connections comprising an intermediary junction C, each intermediary junction being separated from adjacent intermediary junctions by an expansion slot D, the expansion slot being configured to expand during the rotation of the mobile element, so that the mobile element can pivot according to a second angular amplitude that is greater than a first angular amplitude achieved without said expansion slot; 
wherein the intermediary junctions are connected to one another by a respective coupling member; 
wherein each of the coupling members comprises at least two coupling blades E; and 
wherein each of the coupling members is configured to allow simultaneous expansion of the expansion slots when the mobile element pivots and to prevent a movement of the mobile element out of the plane and a lateral movement of the mobile element in the plane, and wherein each of the at least two coupling blades further comprises a first end and a second end, wherein the first end is fixedly united to a respective intermediary junction, and wherein the second end is fixedly united to an intermediary junction adjacent to the respective intermediary junction such that the intermediary junctions move only in translation in the plane relative to each other (Figures 1-3).  
[AltContent: textbox (G)][AltContent: arrow][AltContent: textbox (F)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (E)][AltContent: arrow][AltContent: textbox (D)][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    173
    343
    media_image1.png
    Greyscale


As to claim 6 as best understood, CSEM discloses a pivot mechanism wherein one extremity of each of the flexible connections is connected to the fixed element B through a second fixed connection G and the other extremity is connected to the mobile element A through a first connection F (Figure 3).  
As to claim 16, CSEM discloses a pivot assembly comprising at least two pivot mechanisms, with the pivot mechanisms being mounted concentrically in superimposed fashion on the same pivoting axis (Figure 2).  
As to claim 17, CSEM discloses a pivot assembly wherein an upper pivot and a lower pivot are assembled with or without being reversed along a lateral axis of one of the two pivot mechanisms (Figure 2).  
As to claim 18, CSEM discloses a pivot assembly wherein one of the two pivot mechanisms is, or the two pivot mechanisms are, subjected to a pre-load during assembly (Figure 2).  
As to claim 19, CSEM discloses a pivot assembly wherein each of the coupling members is configured to allow simultaneous expansion of all of the expansion slots D when the mobile element pivots A (Figure 3).   

Claims 1, 2, 6 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (US 9,400,378).
As to claim 1 as best understood, Xu discloses a pivot mechanism for guiding in rotation, comprising: 
a mobile element 412,422 connected to a fixed element 411,421 through flexible connections; 
the flexible connections being configured so as to guide the mobile element according to a rotational movement in a plane perpendicular to a pivoting axis; 
each of the flexible connections comprising an intermediary junction A (Figure 4B reprinted with annotations below), each intermediary junction being separated from adjacent intermediary junctions by an expansion slot B, the expansion slot being configured to expand during the rotation of the mobile element, so that the mobile element can pivot according to a second angular amplitude that is greater than a first angular amplitude achieved without said expansion slot; 
wherein the intermediary junctions are connected to one another by a respective coupling member; 
wherein each of the coupling members comprises at least two coupling blades C; and 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (C)][AltContent: textbox (E)][AltContent: arrow][AltContent: textbox (D)][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]wherein each of the coupling members is configured to allow simultaneous expansion of the expansion slots when the mobile element pivots and to prevent a movement of the mobile element out of the plane and a lateral movement of the mobile element in the plane, and wherein each of the at least two coupling blades further comprises a first end and a second end, wherein the first end is fixedly united to a respective intermediary junction, and wherein the second end is fixedly united to an intermediary junction adjacent to the respective intermediary junction such that the intermediary junctions move only in translation in the plane relative to each other (Figures 4A-4B).  

    PNG
    media_image2.png
    554
    481
    media_image2.png
    Greyscale

As to claim 2, Xu discloses a pivot mechanism wherein each of the flexible connections comprises a first main blade D and a second main blade E, each of the first and second main blades extending radially from the pivoting axis; one extremity of each of the first and second main blades being connected to a respective one of the mobile element 412,422 and the fixed element 411,421; and the first and second main blades being connected to one another through a respective intermediary junction (Figures 4A-4B).
As to claim 6 as best understood, Xu discloses a pivot mechanism wherein one extremity of each of the flexible connections D,E is connected to the fixed element 411,421 through a second fixed connection and the other extremity is connected to the mobile element 412,422 through a first connection (Figures 4A-4B).  
As to claim 19, Xu discloses a pivot assembly wherein each of the coupling members is configured to allow simultaneous expansion of all of the expansion slots B when the mobile element 412,422 pivots (Figures 4A-4B).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Xu.
As to claim 4, Xu fails to disclose a pivot mechanism wherein the at least two coupling blades are arranged in parallel manner.  Xu does not disclose any structural or functional significance as to the specific spacing between adjacent coupling blades C (Figure 4B).  
Applicant is reminded that a change in the shape of a prior art device, wherein there is no structural or functional significance disclosed as to the specific shape of an element, is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pivot mechanism disclosed by Xu wherein the at least two coupling blades are arranged in parallel manner, as Xu does not disclose any structural or functional significance as to the specific spacing between adjacent coupling blades, and as such practice is a design consideration within the skill of the art which would yield expected and predictable results.
As to claim 5, Xu discloses a pivot mechanism wherein extremities of the at least two coupling blades C are fastened to a rigid frame fixedly united with a respective intermediary junction A (Figures 4A-4B).  

Claims 7-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Genequand et al. (US 6,267,363).
As to claims 7-10, Xu fails to disclose a pivot mechanism wherein each of the first and second main blades comprises one or several rigidifying portions, a non-straight profile, or a variation in cross-section along a longitudinal axis of the blade achieved by a non-constant thickness or width.  
Genequand et al. teach a pivot mechanism wherein a main blade 112 comprises a rigidifying portion 113 having a non-straight profile and a variation in cross-section along a longitudinal axis of the blade achieved by a non-constant thickness or width; the rigidifying portion of the blade providing for a stiffer resistance to pivoting (Figures 1-3).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pivot mechanism disclosed by Xu wherein the first and second main blades comprise a rigidifying portion having a non-straight profile and a variation in cross-section along a longitudinal axis of the blade achieved by a non-constant thickness or width, as taught by Genequand et al., in order to provide for a stiffer resistance to pivoting.  
As to claim 16-18, Xu fails to discloses a pivot assembly comprising at least two pivot mechanisms mounted concentrically in superimposed fashion on the same pivoting axis; wherein an upper pivot and a lower pivot are assembled with or without being reversed along a lateral axis of one of the two pivot mechanisms; and wherein one of the two pivot mechanisms is, or the two pivot mechanisms are, subjected to a pre-load during assembly.  
Genequand et al. teach a pivot assembly comprising two pivot mechanisms 100,200 mounted concentrically in superimposed fashion on the same pivoting axis; wherein an upper pivot and a lower pivot are assembled with or without being reversed along a lateral axis of one of the two pivot mechanisms; and wherein one of the two pivot mechanisms is, or the two pivot mechanisms are, subjected to a pre-load during assembly; the superimposed pivot mechanisms providing for increased rotational travel between first and second elements (Figures 4-5).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pivot assembly disclosed by Xu to comprise two superimposed pivot mechanism, as taught by Genequand et al., in order to provide for increased rotational travel between mobile and fixed elements.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Almatech (WO 2017/077469).
As to claim 11, Xu fails to disclose a pivot mechanism wherein each of the first and second main blades comprises at least one opening.  
Almatech teaches a pivot mechanism wherein a main blade 41 comprises an opening; the opening of the blade providing for a decreased resistance to pivoting (Figure 9).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pivot mechanism disclosed by Xu wherein the first and second main blades comprise an opening, as taught by Almatech, in order to provide for decreased resistance to pivoting.  

Response to Arguments
Applicant's arguments filed January 13, 2022 have been fully considered but they are not persuasive. 
As to claim 1, Attorney argues that:
CSEM fails to disclose a pivot mechanism wherein each of the at least two coupling blades further comprises a first end and a second end, wherein the first end is fixedly united to a respective intermediary junction, and wherein the second end is fixedly united to an intermediary junction adjacent to the respective intermediary junction.
Examiner disagrees.  As to claim 1, CSEM discloses a pivot mechanism wherein each of the at least two coupling blades E further comprises a first end and a second end, wherein the first end is fixedly united to a respective intermediary junction C, and wherein the second end is fixedly united to an intermediary junction adjacent to the respective intermediary junction (Figure 3 reprinted above with annotations).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



05/11/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619